DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 21-26 and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axtell et al. (US 6439697).
Regarding to claims 21, 32:
Axtell et al. discloses an integrated circuit to drive a plurality of fluid actuation devices, the integrated circuit comprising:
              a configuration register (column 8, lines 26-30 and 40-45: Means for storing data of each row of firing cells);
              a plurality of interfaces comprising a mode interface (FIG. 5B: The terminals for signals Address An, …) and a data interface (FIG. 5B: The terminal for signal DATA D[15:0]); and 
              control logic to enable writing to the configuration register in response to a signal on the mode interface transitioning from logic low to logic high (FIG. 5B: The data Wn (in logic high) is written (stored) into means for storing data of ROW Wn of firing cells in response to the transition form logic low to logic high of signal Address An (mode interface))) with a logic high signal on the data interface during the mode interface transition from logic low to logic high (FIG. 5B: The data Wn is in logic high during the transition from logic low to logic high of the Address An signal (mode interface)).
	Regarding to claims 22, 33: wherein the control logic is to disable writing to the configuration register in response to a logic low signal on the mode interface (FIG. 5B: The time interval for storing data (stored data) ends with the FIRE signal (mode interface) in logic low).
	Regarding to claim 23: wherein the plurality of interfaces comprises a fire interface (FIG. 5B: The terminal of the signal FIRE_W, X, Y, Z), and wherein the control logic is to enable writing to the configuration register in response to the signal on the mode interface transitioning to logic high with a logic high signal on the data interface and a logic low signal on the fire interface (FIG. 5B: The FIRE_W signal is on low while the data DATA for ROW Wn is stored with Data is on high).
Regarding to claims 24-25, 34-35: wherein the configuration register is to receive serial data from the data interface with the configuration register enabled for writing (FIG. 5B: The terminal for signal DATA D[15:0]), wherein the plurality of interfaces comprises a clock interface, and wherein the configuration register is to receive the serial data from the data interface aligned with a clock signal from the clock interface (It is conventional that data is loaded serially in aligned with a clock signal as disclosed by Akune, FIG. 11: Clock signal regCLK and data regData).
Regarding to claim 26: wherein the integrated circuit is a fluid ejection die (FIG. 1).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853